     Case 4:20-cv-00128-RSB-CLR Document 8 Filed 02/12/21 Page 1 of 5




                UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF GEORGIA
                     SAVANNAH DIVISION

ABANOOB ABDEL-MALAK,                    )
                                        )
              Plaintiff,                )
                                        )
v.                                      )            CV420-128
                                        )
UNITED STATES MARSHALL,                 )
FEDERAL BUREAU OF                       )
INVESTIGATIONS, JOHN DOE,               )
and JANE DOE,                           )
                                        )
              Defendants.               )

        ORDER AND REPORT AND RECOMMENDATION

     Before the Court is plaintiff’s motion for an extension of time to file

an amended complaint.       Doc. 6.     Plaintiff was ordered to amend his

complaint to present a coherent claim for relief. Doc. 5. Rather than

timely complying with the order, he petitioned the Eleventh Circuit for a

writ of mandamus. In re Abdel-Malak, No. 20-13949 (11th Cir. Oct. 22,

2020) (original filing). That petition has now been denied, doc. 7. For the

following reasons, plaintiff’s motion for additional time is DENIED, doc.

6, and the Court RECOMMENDS that the complaint be DISMISSED

for failure to comply with its order.
      Case 4:20-cv-00128-RSB-CLR Document 8 Filed 02/12/21 Page 2 of 5




      Plaintiff moves the Court to extend the deadline for the filing of an

amended complaint to allow him to focus his attention on a separate case

in which he seeks to remove at least three California state criminal and

civil cases to this district, The People of the State of California v. Abdel-

Malak, CV4:20-232 (S.D. Ga. Sep. 29, 2020).            Doc. 6.    Plaintiff’s

justification is not convincing. As the filing party, the decision of when to

file his lawsuits was solely within his discretion. He has an obligation to

prosecute his case and it is not the Court’s prerogative to accommodate

plaintiff’s lack of time to do so.

      Regardless of the sufficiency of his purported justification, the

pendency of plaintiff’s petition to the Eleventh Circuit has allowed

adequate time for him to file his amended complaint. The Court ordered

plaintiff to file his amended complaint by October 20, 2020. See doc. 5

(requiring the filing within 14 days of the Court’s October 6, 2020, order).

In the more than four months that have elapsed since the Court’s order,

plaintiff’s parallel case has been dismissed, The People of the State of

California v. Abdel-Malak, CV4:20-232, doc. 34 (S.D. Ga. Jan. 13, 2021),

and his petition for mandamus in this matter has been denied, doc. 7

(Eleventh Circuit’s February 4, 2021, denied of petition for mandamus).
     Case 4:20-cv-00128-RSB-CLR Document 8 Filed 02/12/21 Page 3 of 5




There is no indication that he has taken any effort to file an amended

complaint within that period. As four months is more than sufficient to

file an amended complaint, the motion for additional time is DENIED.

Doc. 6.

     As plaintiff has failed to comply with the Court’s direction to file an

amended complaint, this case should be dismissed. This Court has the

authority to prune cases from its dockets where parties have failed to

comply with its Orders. See L.R. 41(b); see Link v. Wabash R.R. Co., 370

U.S. 626, 630–31 (1962) (courts have the inherent authority to dismiss

claims for lack of prosecution); Mingo v. Sugar Cane Growers Co-op, 864

F.2d 101, 102 (11th Cir. 1989); Jones v. Graham, 709 F.2d 1457, 1458 (11th

Cir. 1983); Floyd v. United States, CV491-277 (S.D. Ga. June 10, 1992).

Despite adequate opportunity to do so, plaintiff has made no effort to

amend his complain. Therefore, this case should be dismissed for failure

to follow a Court Order and file an amendment.

     Accordingly, plaintiff’s motion for an extension of time to file an

amended complaint is DENIED. Doc. 6. The Court RECOMMENDS

that the complaint be DISMISSED for failure to follow its Order. This

report and recommendation (R&R) is submitted to the district judge
      Case 4:20-cv-00128-RSB-CLR Document 8 Filed 02/12/21 Page 4 of 5




assigned to this action, pursuant to 28 U.S.C. § 636(b)(1)(B) and this

Court’s Local Rule 72.3. Within 14 days of service, any party may file

written objections to this R&R with the Court and serve a copy on all

parties.1 The document should be captioned “Objections to Magistrate

Judge’s Report and Recommendations.” Any request for additional time

to file objections should be filed with the Clerk for consideration by the

assigned district judge.

      After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

district judge will review the magistrate judge’s findings and

recommendation pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonette v. V.A. Leasing Corp.,

648 F. App’x 787, 790 (11th Cir. 2016); Mitchell v. United States, 612 F.

App’x 542, 545 (11th Cir. 2015).



1
  The period for objections provides plaintiff a final opportunity to amend his
complaint. Plaintiff may submit an amended complaint during that period if he
believes it would cure the existing legal defects. See Willis v. Darden, 2012 WL 170163,
at * 2 n. 3 (S.D. Ga. Jan. 19, 2012) (citing Smith v. Stanley, 2011 WL 1114503, at * 1
(W.D. Mich. Jan. 19, 2011)). The amended complaint must also be accompanied by a
full and frank explanation of plaintiff’s failure to comply with the Court’s order to date.
     Case 4:20-cv-00128-RSB-CLR Document 8 Filed 02/12/21 Page 5 of 5




     SO REPORTED AND RECOMMENDED, this 12th day of

February, 2021.



                                  ________________________________
                                  _________
                                         ____
                                            ______
                                            __  _ ______________
                                                            ____
                                                            __ ______
                                  CHRISTOPHER
                                  CHHRISTTOOPPHER L. RAY     Y
                                  UNITED STATE
                                             STATES     MAGISTRATE JUDGE
                                                 T S MAGISTR
                                  SOUTHERN DISTRICT OF GEORGIA
